DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 13-14, 18, 20 have been considered but are moot in view of the new grounds for rejection.  Applicant has amended claim 13 to include that the implant arms are “bendable.”  In response to Applicant’s amendment, Examiner now cites Muhanna et al. (Pub. No.: US 2007/0233110). 
Claims 1-12 are indicated as allowable, however, Examiner notes the double patenting rejection presented below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of U.S. Patent No. 10702318.  Although the claims at issue are not identical, they are not patentably distinct from each other because he application claim is merely broader than the patent claim.  For double patenting to exist between application claims and patent claims, it must be determined that the application claims are not patentably distinct from the patent claims.  Any differences between the application claims and the patent claims must be identified, and the question of whether those differences render the claims patentably distinct must be resolved.  Here, all of the elements of application claims 1-7 are found in patent claims 1, 4-9.  The differences between the claims is that the patent claim includes reference to implantation within the proximal and middle phalanx.  Thus, the invention of claims 1, 4-9 of the patent is in effect a “species” of the “generic” invention of application claims 1-7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-7 are anticipated by patent claim 1, 4-9, the claims are not patentably distinct.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Kreidler (Pub. No.: US 2005/0216015).  However, Kreidler lacks a second surface distal to and extending distally from the first surface, within a second plane transverse to the longitudinal axis.  The bottom surfaces of the Kreidler tool are completely transverse to the first surface, and thus do not extend distally from the first surface.  Importantly, claim 1 is interpreted as explained by Applicant in the parent application 15/669370 interview summary dated 1/14/2020.  Per Applicant’s figure 14B, the side surface just below label 508 is the first surface, and the next side surface immediately adjacent to the first surface (below and to the right of label 504, with label 510 crossing over the top of it) is the second surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 15, Muhanna et al. (Pub. No.: US 2007/0233110) does not specify the bone is a middle phalanx.  It would have been obvious to have utilized the bone screw of Kreidler in the middle phalanx for the purpose of providing orthopedic fixation in the middle phalanx.  However, it would not have been obvious to ream the proximal phalanx with the implant of Muhanna, as the Muhanna screw head is designed to sit flush against bone and not be inserted within another bone.  Likewise for claim 16, Muhanna lacks implanting the first end into a proximal phalanx.  For claim 19, Muhanna lacks each of the implant arms forms an anchored barb at the first end of the implant.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Muhanna et al. (Pub. No.: US 2007/0233110). 
Muhanna et al. discloses a method for implanting an orthopedic implant 20, comprising: inserting an orthopedic tool 30 having tool arms 32 sized and shaped to complementarily fit into a first end of the implant (e.g., fig. 4), the first end including three circumferentially spaced bendable (para. 17) implant arms 25 extending from a central segment  (e.g., fig. 2) and defining a channel 29 between adjacent ones of the implant arms 25, wherein a surface of each of the tool arms 32 contacts first and second surfaces of corresponding ones of the implant arms (diameter of pin hole 26 and lower surface of pin hole 26), wherein the first and the second surfaces of each of the implant arms define planes extending in transverse directions to each other (perpendicular places); and rotating the tool arms to thread a second end of the implant 20 extending from the central segment and opposing the first end into a bone (fig. 4, abstract).  
For claim 14, the first surface of each of the tool arms defines a plane parallel to a longitudinal axis of the tool arm and the second surface of each of the tool arms defines a plane transverse to the respective first surface (side of pin 32 and end of pin 32).   
For claim 18, the tool is rotated until a marking disposed on the implant between the first and second ends of the implant meets with a surface of the bone.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muhanna et al. (Pub. No.: US 2007/0233110).
For claim 20, Muhanna does not specify the step of removing at least a portion of the implant from bone, however, it would have been obvious to unscrew the implant using the tool in the event the size or placement of the screw requires correction for proper implant function. This modification would have occurred using known methods and would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774